         Case 1:21-cv-00752-JEB Document 2 Filed 03/23/21 Page 1 of 9




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


BARBARA STONE
19 West Flagler Street #404
Miami, FL 33130
(786) 696-7816

ROBERT SARHAN
19 West Flagler Street #404
Miami, FL 33130
(305) 358-9971

              Plaintiffs,

                        v.

DONALD J. TRUMP
Mar-A-Lago
1100 S Ocean Blvd.
Palm Beach, FL 33480

JOSEPH R. BIDEN, JR.
1600 Pennsylvania Ave NW
Washington, DC 20500                        Civil Action No. 21-0752

WILLIAM P. BARR
U.S. Department of Justice
950 Pennsylvania Avenue, NW
Washington, DC 20530-0001

CHRISTOPHER WRAY
935 Pennsylvania Avenue, NW
Washington, D.C. 20535-0001

JEROLD NADLER,
2110 Rayburn House Office Building,
Washington, DC 20515

LINDSEY GRAHAM
290 Russell Building
Washington, DC 20510

RONALD DESANTIS
700 N Adams Street
Tallahassee, FL 32303
        Case 1:21-cv-00752-JEB Document 2 Filed 03/23/21 Page 2 of 9




ASHLEY MOODY,
Office of The Attorney General
State of Florida
Pl-01 The Capitol
Tallahassee, FL 32399-1050

JOAN LENARD,
400 North Miami Avenue
Miami, FL 33128

JONATHAN GOODMAN
400 North Miami Avenue
Miami. FL 33128

LAUREL ISICOFF
301 North Miami Avenue
Miami, FL 33128

JIMMY PATRONIS
Florida Risk Management Fund
200 East Gaines Street
Tallahassee, FL 32399-0336

MALCOLM S. MORRIS
Stewart Title Guarantee Company
1360 Post Oak Blvd., Suite 100
Houston, TX 77056
&
200 Bay Street #2600
Toronto, Ontario, MS J2 J2 4

FREDERICK H. EPPINGER,
Stewart Title Guarantee Company
1360 Post Oak Blvd., Suite 100
Houston, TX 77056
&
200 Bay Street #2600
Toronto, Ontario, MS J2 J2

CARL LIEBERT
Keller Williams
1221 S. Mopac Expy., Ste. 400
Austin, TX 78746



                                     2
        Case 1:21-cv-00752-JEB Document 2 Filed 03/23/21 Page 3 of 9




DAN CALDWELL
Keller Williams
1745 E River Road #245
Tucson, AZ 85718

KIMBERLY CLIFTON,
Tierra Antigua Realty LLC
1650 E River Road #202
Tucson, AZ 85718

MATTHEW CLIFTON
Tierra Antigua Realty LLC
1650 E River Road #202
Tucson, AZ 85718

DENISE KIEWEL
Tierra Antigua Realty LLC
9923 E Karst Place
Tucson, AZ 85748

BERKSHIRE HATHAWAY, INC.
WARREN E. BUFFET
CHARLES T. MUNGER
3555 Farnam Street
Omaha, NE 68131

HOMESERVICES OF AMERICA
RON PELTIER
GINO BLEFARI
333 South 7th ST., 27th Floor
Minneapolis, MN 55402

RENEE GONZALES
Long Realty
900 E. River Road
Tucson, AZ 85718

LISA HAYS BENZING
Long Realty
1890 E. River Road
Tucson, AZ 85718

BRETT CADDEN
Anderson Cadden Community Management

                                       3
        Case 1:21-cv-00752-JEB Document 2 Filed 03/23/21 Page 4 of 9




1870 W. Prince Road Suite 47
Tucson, AZ 85705

JEFFREYS. FINSTAD
2500 W Tom Watson Dr
Tucson, AZ 85742
&
4651 E 12TH ST
Casper, WY 82609

CHRIS BRUYN
Ame Management
4708 West Cactus Bluff Drive
Marana, AZ 85658

JOEL TABAS
Tabas Soloff Law Firm
25 S.E. 2nd Avenue, Ste 248
Miami, FL 33131

DREW DILLWORTH
Stearns, Weaver, Miller Law Firm
150 W Flagler Street
Miami, FL 33130

STEARNS, WEAVER, MILLER LAW FIRM
150 W Flagler Street
MIAMI, FL 33130

DANA R. QUICK
One Southeast Third Avenue, Suite 1400
Miami, FL 3 3131

BAST AMRON
One Southeast Third Avenue, Suite 1400
Miami, FL 3 3131

JOHN ASHCROFT
222 S Central Avenue
Saint Louis, MO 63105




                                         4
               Case 1:21-cv-00752-JEB Document 2 Filed 03/23/21 Page 5 of 9




    MICHAEL E. HOROWITZ
    U.S. Department of Justice
    Office of The Inspector General
    950 Pennsylvania Avenue NW
    Washington, D.C. 20530-0001

                           Defendants.


                   ERRATA1 NOTICE OF REMOVAL OF A CIVIL ACTION

          The United States, through undersigned counsel, hereby file this Notice of Removal

pursuant to 28 U.S.C. §§ 1442(a)(1) and 1446. In support of the Notice, the United States states

as follows:

          1.      Plaintiffs Barbara Stone and Robert Sarhan, who are each proceeding pro se, filed

this civil action in D.C. Superior Court, styled Stone v. Trump, Civil Action No. 2021 CA

000088 B, against a variety of defendants (including President Donald J. Trump, President

Joseph R. Biden, Jr., three United States Judges, a United States Senator, a United States

Representative, the Attorney General, and the Director of the Federal Bureau of Investigation)

alleging violations of the United States Criminal Code, Constitution, and civil rights laws.

Plaintiffs also bring several intentional tort claims against the named defendants. Based on their

claims, Plaintiffs seek equitable relief and One-Hundred Million Dollars in damages. See

generally Fourth Amended Complaint (attached hereto).

          2.      This action was filed in the Superior Court on or around January 12, 2021, by

Plaintiffs. Plaintiffs amended their complaint in the Superior Court on three occasions and most

recently on March 3, 2021. There is no evidence showing that the complaint and summons were




1
       The federal defendants have made their best efforts to discern Plaintiffs’ case caption
regarding the names and addresses of all parties in compliance with Local Civil Rule 5.1(c).

                                                  5
            Case 1:21-cv-00752-JEB Document 2 Filed 03/23/21 Page 6 of 9




properly served upon the United States Attorney or Attorney General under D.C. Superior Court

Rule 4(i) or its equivalent Federal Rule of Civil Procedure 4(i). The U.S. Attorney’s Office

received a copy of the Complaint on or about January 22, 2021, from Administrative Office of

the United States Courts after the federal judges named in the complaint received a copy of the

Complaint and Summons from the Superior Court.

       3.      Removal of this matter is authorized pursuant to 28 U.S.C. § 1442(a)(1) because

several named defendants are officers of agencies of the United States.

       4.      On the basis of the Complaint and other available information, Brian P. Hudak,

Acting Chief of the Civil Division in the U.S. Attorney’s Office for the District of Columbia,

certified pursuant to 42 U.S.C. § 233(a) and (g) that defendants William P. Barr, Christopher

Wray, Jerold Nadler, Lindsey Graham, Joan Lenard, Jonathan Goodman, Laurel Isicoff, John

Ashcroft, and Michael Horowitz were acting within the scope of her office or employment with

the United States government at the time of the alleged incidents, to the extent the alleged

incidents implicate or involve those defendants. See Westfall Certification (attached hereto).

This certification means that, pursuant to 28 U.S.C. § 2679(d)(1), the United States shall, as a

matter of law, be substituted for the defendants listed above, except for Plaintiffs’ individual

capacity claims pursuant to 42 U.S.C. § 1983.

       5.      A notice of filing of this Notice of Removal will be filed contemporaneously with

this notice in the Superior Court of the District of Columbia.

       WHEREFORE, the action now pending in the Superior Court of the District of Columbia

is properly removed to this Court pursuant to 28 U.S.C. 1442(a)(1) and 1446.




                                                 6
         Case 1:21-cv-00752-JEB Document 2 Filed 03/23/21 Page 7 of 9




Dated: March 23, 2021         Respectfully submitted,
                              CHANNING D. PHILLIPS. D.C. Bar No. 415793
                              Acting United States Attorney

                              BRIAN P. HUDAK
                              Acting Chief, Civil Division

                           By: /s/ Christopher C. Hair
                              CHRISTOPHER C. HAIR
                              PA Bar No. 606656
                              Assistant United States Attorney
                              555 Fourth Street, N.W.
                              Washington, D.C. 20530
                              Phone: (202) 252-2541
                              Fax: (202) 252-2599
                              christopher.hair@usdoj.gov

                              Counsel for the United States




                                       7
          Case 1:21-cv-00752-JEB Document 2 Filed 03/23/21 Page 8 of 9




                                CERTIFICATE OF SERVICE

       I hereby certify that on March 22, 2021, I caused a copy of the foregoing Errata Notice

of Removal of a Civil Action to be served upon Plaintiff by first class mail marked for delivery

to:


 Barbara Stone                                    Matthew Clifton
 19 West Flagler Street #404                      Tierra Antigua Realty LLC
 Miami, FL 33130                                  1650 E River Road #202
                                                  Tucson, AZ 85718

 Robert Sarhan                                    Denise Kiewel,
 19 West Flagler Street #404                      Tierra Antigua Realty LLC
 Miami, FL 33130                                  9923 E Karst Pl
                                                  Tucson, AZ 85748

 Ronald Desantis                                  Warren E. Buffet
 State of Florida                                 Charles T. Munger
 700 N Adams Street                               Berkshire Hathaway, Inc.
 Tallahassee, FL 32303                            Berkshire Hathaway, Inc.
                                                  3555 Farnam Street
                                                  Omaha, NE 68131

 Ashley Moody                                     Ron Peltier
 Attorney General of the State of Florida         Gino Blefari
 Office of the Attorney General, State of         Homeservices Of America;
 Florida,                                         333 South 7th St., 27th Floor
 Pl-01 The Capitol                                Minneapolis, MN 55402
 Tallahassee, FL 32399-1050

 Jimmy Patronis                                   Renee Gonzales
 Florida Risk Management Fund                     Long Realty
 200 East Gaines Street                           900 E. River Rd
 Tallahassee, FL 32399-0336                       Tucson, AZ 85718

 Malcolm S. Morris                                Lisa Hays Benzing
 Stewart Title Guarantee Co.                      Areal Estate
 1360 Post Oak Blvd., Suite 100                   Long Realty
 Houston, TX 77056                                1890 E. River Road
                                                  Tucson, AZ 85718
        Case 1:21-cv-00752-JEB Document 2 Filed 03/23/21 Page 9 of 9




Frederick H. Eppinger,                   Brett Cadden Anderson
Stew Art Title Guarantee Company         Cadden Community Management;
1360 Post Oak Bl Vd., Suite 100          1870 W. Prince Road Suite 47
Houston, TX 77056                        Tucson, AZ 85705

Carl Liebert                             Jeffreys. Finstad
KellerWilliams                           2500 W Tom Watson Dr
1221 S. Mopac Expy., Ste. 400            Tucson, Az 85742
Austin, TX 78746                         4651 E 12th St
                                         Casper, WY 82609

Dan Caldwell
1745 E River Rd #245                     Chris Bruyn
Tucson, Az 85718                         Ame Management
Kimberly Clifton                         4708 West Cactus Bluff Drive
Tierra Antigua Realty LLC                Marana, AZ 85658
1650 E River Road #202
Tucson, AZ 85718

Matthew Clifton                          Joel Tabas
Tierra Antigua Realty LLC                Tabas Soloff Law Firm
1650 E River Road #202                   25 S.E. 2nd Avenue, Ste248
Tucson, AZ 85718                         Miami, FL 3 3131

Drew Dillworth                           Dana R. Quick
Stearns, Weaver, Miller Law Firm         Bast Amron
150 W Flagler St.                        One Southeast Third A Venue, Suite 1400
Miami, FL 33130                          Miami, FL 33131




                                           /s/ Christopher C. Hair
                                           CHRISTOPHER C. HAIR




                                     2
